Citation Nr: 0121596	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-12 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection a cardiovascular disease to 
include hypertension, arrhythmia, and residuals of myocardial 
infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


REMAND

The veteran was separated from active duty in October 1973 
following 12 years and 3 months of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for cardiovascular disease, 
to include hypertension, arrhythmia, and residuals of 
myocardial infarction. 

The claim currently on appeal must be readjudicated by the RO 
in light of a change in the law.  The RO denied the claim as 
not well grounded; however, with the passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), the well-grounded claim requirement 
for all claimants seeking entitlement to veterans benefits 
has been eliminated.  See 38 U.S.C.A. § 5107 (West Supp. 
2001).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West Supp. 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Additional evidentiary development of the record is in order.  
In April 1998, the veteran was afforded a VA hypertension 
examination, ostensibly for the purpose of determining 
whether the cardiovascular disorders at issue had their 
origin in service.  Although essential hypertension and 
arteriosclerotic heart disease were diagnosed, the opinions 
reached by the examiner regarding their origin were either 
inconclusive or not totally responsive to the question of 
etiology.  It does not appear from the report of that 
examination that the veteran's complete medical records were 
made available to the VA examiner who examined the veteran in 
1998.  Following the examination, the RO was able to obtain a 
copy of the veteran's service medical records.  
Significantly, these service medical records contain a 
diagnosis of mild hypertension in service.  

Further, the veteran has asserted that not all of his 
pertinent medical records have been obtained.  On remand, the 
veteran should be asked to provide the names and addresses, 
approximate dates of treatment or consultation, and 
appropriate releases for any VA or private care providers who 
have examined or treated him for any cardiovascular disorder 
since his separation from service.  If any such treatment is 
adequately identified and appropriate releases provided, the 
RO should attempt to obtain those records.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001).  

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001).

Finally, after all his treatment records have been obtained, 
the veteran should be afforded a VA examination to determine 
whether he currently has cardiovascular disease, to include 
hypertension, arrhythmia, and myocardial infarction or any 
residual thereof, and if so, its date of onset and etiology.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  If a current 
diagnosis of a cardiovascular disorder is made, the examiner 
should be asked to express an opinion as to whether it is at 
least as likely as not that any such disorder is the result 
of any disease or injury in service or was manifest to a 
compensable degree within a year of service.  In order to 
diagnose hypertension, VA rating criteria require that it be 
confirmed by readings taken two or more times on at least 
three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101, note (1) (2000). 

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for cardiovascular disease, 
to include hypertension, arrhythmia, 
and myocardial infarction or any 
residual thereof since his 
separation from service to the 
present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
cardiovascular disease, to include 
hypertension, arrhythmia, and 
myocardial infarction or any 
residual thereof, and the 
approximate dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001). 

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, afford the veteran appropriate 
VA examination(s) to obtain medical opinions 
as to whether the veteran currently has 
cardiovascular disease, to include 
hypertension, arrhythmia, and myocardial 
infarction or any residual thereof, and if 
so, whether it is at least as likely as not 
that any such disorder had its onset during 
active service or is attributable to any in-
service disease or injury, or was manifest as 
a disability within a year of service.  The 
RO should provide the examiner with the 
criteria in effect in the year from October 
1973 for evaluating hypertension as 10 
percent disabling to enable the examiner to 
determine whether any hypertension manifest 
within that period was to a compensable 
degree.  If manifest as a disability within a 
year of service, the examiner should state 
whether it was manifest to a compensable 
degree.  

In order to diagnose hypertension, VA rating 
criteria now require that it be confirmed by 
readings taken two or more times on at least 
three different days.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, note (1) (2000).

The medical rationale for each opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  The 
claims folder and a copy of this remand are 
to be made available to the examiner(s) prior 
to the examination(s), and the examiner is 
asked to indicate that he or she has reviewed 
the claims folder, including the service 
medical records.  All tests deemed necessary 
by the examiner(s) are to be performed.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full and that all notice and 
development required by the VCAA has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


